Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 1 of 10 PageID: 3330




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


    LUIS OCASIO,

                 Plaintiff,                                Civ. No. 2:14-cv-0081 I (WJM)

          V.
                                                            OPINION
    COUNTY Of HUDSON; HUDSON
    COUNTY DEPARTMENT OF
    CORRECTIONS; KIRK EADY, individually
    and in his official capacity as Deputy Director
    of Hudson County Department of
    Corrections; OSCAR AVILES individually,

                 Defendants.


   WILLIAM J. MARTINI, U.S.D.J.:

         Plaintiff Luis Ocasio brings this action against Hudson County (the “County”), its
   Department of Corrections (“DOC”), Kirk Eady, and Oscar Aviles. Before the Court are
   four motions for summary judgment:
      1. Plaintiff Luis Ocasio’s Motion for Partial Summary Judgment. ECF No. 115;
      2. Defendants County of Hudson, the 1-Tudson County Department of Corrections.
         Oscar Aviles. Thomas DeGise. and Trish Nalls-Castillo’s’ Motion for Partial
         Summary Judgment. ECF No. 120 (collectively, the “hudson County
         Defendants”):
      3. Defendant Oscar Aviless Motion for Summary Judgment. ECF No. 121; and
      4. Defendant Kirk Eady’s Motion for Summary Judgment. ECF No. 122.
          There was no oral argument. fed. R. Civ. P. 78(b). Respectively, for the reasons
   stated below: (1) Plaintiffs motion is DENIED; (2) Defendants’ motion is GRANTED
   IN PART and DENIED IN PART; (3) Defendant’s motion is GRANTED IN PART
   and DENIED IN PART; and (4) Defendant’s Motion is GRANTED IN PART and
   DENIED IN PART.




          As stated below, Defendants Trish Nalls-Castillo or Thomas A. DeGise are dismissed
   from this matter per agreement of the parties.
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 2 of 10 PageID: 3331




   I.      BACKGROUND2
          Plaintiff worked at the Hudson County DOC as a Corrections Officer and served
   as President of the Policemen’s Benevolent Association (“PBA”) Local #109, the union
   and collective bargaining unit for officers for the Hudson County DOC, from 2010 until
   2014. Second Am. Compl. ¶ 3, ECF No. 6$. Defendant Oscar Aviles worked as the
   Director of the DOC from March 2004 until July 2015. Id. ¶ 8. Defendant Kirk Eady
       the Deputy Director of the Hudson County DOC and served under Aviles dut-ing the
   time period relevant to this case. One of Eady’s responsibilities as Deputy Director was
   managing relations with the union.
           On february 7, 2014. Plaintiff and four others filed a complaint against
   Defendants, alleging multiple violations of state and federal law. ECE No. 1. On
   September 9, 2016, the parties agreed to dismiss the case without prejudice, pending the
   outcome of parallel criminal proceedings. ECF No. 66. On September 7, 2017, Plaintiff
   re-filed his complaint (“Complaint”) with an amendment. The other four plaintiffs filed a
   new complaint under a separate docket number. See Second Am. Cornpl. ¶ 2.
           Tn 2011, the PBA began investigating the titles of top administrators at the DOC
   and their entitlement to remain in the PBA’s pension system, including Defendants Eady
   and Aviles. See Second Am. Compl. ¶ 21. The investigation uncovered that Defendants
   Eady and Aviles, among others, held civilian titles but remained in the pension system.
   Id. ¶ 22. Subsequently. Plaintiff Ocasio and others began receiving threatening phone
   calls from Eadv. Id. ¶ 25. The PBA tiled a formal grievance with Director Aviles in
   March 201 2, in which it outlined multiple retaliatory measures undertaken by Lady. Id.
   ¶J 27—30. The PBA sent a follow-up letter to Aviles shortly thereafter seeking immediate
   intervention but none of its correspondence resulted in coirective action by the DOC. Id.
   ¶31
          Later that month, Aviles changed the DOC’s disciplinary policy to enable Eady to
   issue disciplinary charges and impose discipline against DOC employees. Id. ¶ 36. In
   May 2012, Plaintiff Ocasio learned that Eady planned to retaliate further against him,
   vvhich caused him to fear for his career. Id. ¶f 37—38. Director Aviles again learned of
   threats made by Eady to Plaintiff and others and he again did nothing. See Id. ¶f 41—42.
   In June 2012, a confidential informant working with the FBI and close friend of Lady’s.
   Latanya Freeman. informed Plaintiff that Eadv had been recording phone conversations
   between Plaintiff and other PBA offlcials, at which point Plaintiff notified the FBI. Ic!. ¶
   47—52, ECF No. 115-16 at 211. The Informant advised Plaintiff of other threats made by
   Eady against Plaintiff and others. Id. ¶J 53—60. Eady undertook other retaliatory
   measures against Plaintiff for reporting an incident of sexual harassment to Internal
   Affairs that involved Eady’s friend. Id. ¶ 63—76. On July 19, 2012, Kirk Eady issued a

    2
          The facts alleged in the Amended Complaint, ECF No. $0 (“AC”), are accepted as true
    for the purposes of this Opinion.   The Court also considers matters of public record and
    documents incorporated into the AC. Teltab.s’, Inc. v. Ma/mr Issues & Rights, Ltd., 55 I U.s. 308,
    322 (2007).
                                                    2
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 3 of 10 PageID: 3332




   memo to Plaintiff as the PBA President abolishing union release time and requiring him
   to report for a shirt in uniform five days per week. On August 15, 20]2. Plaintitis
   counsel filed a Notice of Claim that described Eady’s alleged wiretapping scheme with
   the Hudson County Counsel.
          On October 19, 2012, Plaintiff suffered an anxiety attack and was put on medical
   leave because of the stress caused by Eady’s retaliation. Id. ¶ 77. Plaintiff did not return
   to work until the end of February 2013. Id. ¶ 80. On March 20, 2013, the FBI executed a
   search warrant upon Eady and seized his computer from his office. On January 14, 2014,
   Eady was arrested on one count of illegal wiretapping. Id. ¶ 85. Eady was terminated
   from his employment with the County after his conviction in March 2015 for illegal
   wiretapping. Plaintiff alleges that Eady used a website called “Evil Operator” to record
   his phone conversations white he was President of the PBA. in an effort to obtain an
   unfair advantage and to learn privileged, sensitive and confidential information about
   officer discipline and union contract negotiations. among other things. See Id. lI 92—100.
          Plaintiff asserted thirteen causes of action in his Second Amended Complaint,
   eight of which now remain:
         •   Count 1: unlawful interception of Plaintiffs wire communication under 18
             U.S.C. § 251 1(1)(a), see id. ¶ 10$—il;
         • Count 2: unlawful disclosure and use of Plaintiffs wire communication under
             1$ U.S.C. §2511(c)and(d),seeid.112—15;
          • Count 3: violation of the New Jersey wiretapping statute, N.J.S.A. 2A:156-1, see
             Id. ¶J 116—19;
          • Count 5: violation of Plaintiffs privacy rights undet’ 42 U.S.C. § 1983, N..I.S.A.
             10:6-1, the fourth Amendment of the U.S. Constitution. and Article I. Paragraph
             1 of the N.J. Constitution, see Id. ¶ 126—38;
          • Count 6: violation of Plaintiff’s free speech and association rights under 42
             U.S.C. § 1983, N.J.S.A. 10:6-1, the First Amendment of’ the U.S. Constitution.
             and Article!, Paragraph 6 of the N.J. Constitution, see Id. ¶J 139—48;
          • Count 7: violation of state and federal wiretap law under 18 U.S.C. § 251 1(i)(a)
             and N.J.S.A. 2A:156-1, and consequently, 42 U.S.C. § 1983. see Id. ¶ 149—57;
          • Count 8: violation of Plaintiffs union rights under N.J.S.A. 10:6-1 et seq. and
             Article I, Paragraphs 18—19 of the N.J. Constitution, see Id. ¶J 158—68;
          • Count 1 0: retaliation under the N.J. Law Against Discrimination (“NJLAD”),
             N.J.S.A. 10:5-i, see Id. ¶J 179—85;
           Plaintiff moves for partial summary judgment as to Counts five. Six, Seven, and
    Eight of Plaintiff’s Second Amended Complaint. ECF No. 115-2 at 1-2.            I)etèndants
    County of Hudson, the 1-ludson        County  Department   of  Corrections,  Oscar   Aviles,
    Thomas DeGise, and Trish Nalls-Castillo move for summary judgment as to Counts One,
    Two. Three, Four, Five. Six, Seven, Eight, Ten. Eleven, Twelve, and Thirteen. See ECF
    No. 1 20 at 4-28. Defendant Oscar Aviles moves for summary judgment as to all counts.
    ECF No. 12 1-2 at 9-40. Defendant Kirk Eady moves for summary judgment as to all

                                                 3
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 4 of 10 PageID: 3333




   counts. ECF No. 122 at 39. Because Plaintiff indicated in his opposition that he does not
   oppose Defendants’ summary judgment motions as to Counts Four, Eleven, Twelve, and
   Thirteen, or to dismissing Defendants Nalls-Castillo or. DeGise, Defendants’ motions are
   GRANTED as to those Counts.
   II.     LEGAL. STANDARD
          Summary judgment is appropriate if “there is no genuine issue as to any material
   fact and .   the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.
                .   .



   56. A fact is material if its determination might affect the outcome of the suit under the
   applicable substantive law. Anderson v. Liberty Lob&y, Inc., 477 U.S. 242. 248—49
   (1986). A dispute is genuine if “a reasonable jury could return a verdict for the
   nonmoving party.” Id. To make this determination, the Court views the facts in the light
   most favorable to the nonmovant and all reasonable inferences must be drawn in the
   nonmovant’s favor. Scott v. Harris, 550 U.S. 372, (2007); Green v. New Jersey State
   Police, 246 F. App’x 158, 159 (3d Cir. 2007).
          The moving party bears the burden of demonstrating the absence of a genuine
   dispute of material fact. Celotex Corp. v. Catrett. 477 U.S. 317. 323 (1986). The movant
   meets this burden by pointing to an absence of evidence scipporting an essential element
   as to which the non-moving party will bear the burden of proof at trial. Id. at 325. lithe
   moving party carries this initial burden, the nonmoving party must come forward with
   specific facts showing that there is a genuine issue for trial.” United States v. Donovan,
   661 F.3d 174, 125 (3d Cir. 2011) (citing Matsushita Elec. Indus. Co. v. Zenith Radio
   Corp., 475 U.S. 574, 5 86—87 (1986) (internal quotation marks omitted)).
    III.   DISCUSSION
           The Court examines all four motions for summary judgment by general subject
    matter of Plaintiffs claims.
       A. Counts One, Two, Three and Seven: Claims Relating to Intercepted Wire
           Cornmunications
           All Defendants move for summary judgment under Counts One, Two, and Three.
    which assert unlawful interception and disclosure of Plaintilis wire Communication
    under federal law. and violation of the New Jersey wiretapping statute. The licidson
    County Defendants. Defendant Aviles. and Defendant Eady argue that they are entitled to
    summary judgment as to these claims because: (1) there is no evidence that Eady ever
    recorded Plaintiff; (2) in his Second Amended Complaint, Plaintiff only mentions
    Defendant Eady in these counts and Plaintiff has not suffIciently implicated any other
    Defendants in Eady’s alleged wiretapping. ECF No. 120-1 at 5, ECF No. 12 1-2 at 9-11,
    ECFNo. l22at9-1l.
                        1. Whether There Is a Genuine Issue of fact as to Whether Eadv Illicitly
                           Recorded Plaintiff

           Count Nine was previously dismissed. ECF No. 112.
                                                     4
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 5 of 10 PageID: 3334




           Defendants argue that there is no question of fact as to whether Eady illegally
   intercepted Plaintiff’s phone calls because: (1) Plaintiff testified at Defendant Eady’s
   criminal trial that he had not heard his voice on any recording made by Eady; (2)
   Defendant Eady testified that he never recorded a call made by Plaintiff at his deposition;
   (3) although Plaintiff possesses all of the calls recorded by Eady, Plaintiff has not
   identified his voice on any of those calls; and (4) evidence supporting that Plaintiff was
   recorded by Eady is inadmissible hearsay.
           To support his claim that a genuine issue of fact exists as to whether Eadv illegally
   recorded Plaintiff. Plaintiff’ among other things. cites testimony from ConfHential
   Informant Latanya Freeman during the criminal trial of Eady during which Freeman
   stated that in 2012, Eady told her that he was recording phone calls to which PlaintifT was
   a party. that Eady played those calls for freeman. and that freeman recognized Plaintiffs
   voice. ECF No. 129-1 at 3-4. Viewing the facts in the light most favorable to Plaintiff
   this nonhearsay evidence4 is sufficient to create a genuine issue of fact as to whether
   Eady recorded Plaintiff in violation of the state and federal wiretapping statutes.

                 2. Whether the Hudson County Defendal?ts Can Be Held Liable Under the
                     Wiretapping Statutes
          Defendant argues that the County of Hudson, its Department of ColTections and
   Defendant Aviles are liable under the wiretapping statutes because “Defendants did
   nothing to stop [Eady’s illegal wiretapping] from August 2012 until January 2014 despite
   having unequivocal notice of it be way of Plaintiffs notice of claim and execution of the
   FBI’s search warrant.” ECF No. 129 at 12.
            18 U.S.C. § 2520 ptovides, in relevant part: ‘[A]ny person whose wire, oral, or
    electronic communication is intercepted, disclosed, or intentionally used in violation of
    this chapter may in a civil action recover from the person or entity which engaged in that
    violation such relief as may be appropriate.” Section 251 1(1)(a) declares it unlawftil for
    any person “intentionally [to] intercept[ ]. endeavor[ ] to intercept, or procure[ ] any other
    person to intercept or endeavor to intercept, any wire, oral, or electronic
    comrnunication.” Plaintiff Ocasio alleges that Defendant Eady, bitt not the County of
    Hudson. its Department of Corrections, or Defendant Aviles, unlawfully intercepted,

            Plaintiff cites to the criminal trial transcript, PlaintifFs Exhibit 79, ECF No. 129-3, 132-3.
    Plaintiff also cites to Ocasio’s deposition testimony wherein he recounts his conversation with
    Freeman during which she describes her conversations with Eady. This is hearsay evidence.
    l-]owever. “hearsay evidence produced in an affidavit opposing summary )udgment may be
    considered if the out-of-court declarant could later present that evidence through direct
    testimony, i.e. In a form that would be admissible at trial.” Williams v. Borough of W Chester,
    Pa., 891 F.2d 458, 466 (3d Cir. 1989) (quoting Cetotex Corp. v Catrett, 477 U.S. 317, 327
    (1986)). Consequently, the Court will consider evidence of Freeman’s conversations with Eady.
            N..J. Stat. §S 2A:l56A-3 and l56A-24 similarly imposes liability upon those who
    “Pcirposely intercept, endeavor to intercept, or procure any other person to intercept or endeavor
    to intercept any wire, electric or oral communication.’”
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 6 of 10 PageID: 3335




   disclosed, or misused his telephone conversations. See Falk v. Cly. of Suffolk. 781 F.
   Supp. 146, 150 (E.D.N.Y. 1991). Because Plaintiff asserts a theory of liability not
   cognizable under the wiretap statutes, Defendants are entitled to judgment as a matter of’
   law. The Court GRANTS summary judgment as to Counts One, Two, and Three in
   favor the County of 1-ludson, the Hudson County Department of Corrections, and
   Defendant Aviles. The Court DENIES summary judgment to Defendant Eady as to these
   counts.
                 3. Plaintiffs Section 1923 Claim for Violation of the Wiretapping Statutes
           Plaintiff and all Defendants move for summary judgment as to Count Seven, in
   which Plaintiff alleges that Defendants’ are liable under 42 U.S.C. § 1983 through
   violations of 18 U.S.C. § 251 1(1)(a) and N..J.S.A. 2A:156-1. See Amended Compi. at ¶
   150, 151. As an initial matter, Plaintiff cannot assert a state statute as a basis for recovery
   under § 1983. See Brown v. Grabowski. 922 F.2d 1097 (1990) (‘Section 1983 does not
   provide a cause of’ action for violations of state statutes            ). Insofar as Plaintiff
   premises his § 1 983 claim on the New Jersey wiretapping        statute, summary judgment is
   GRANTED in favor of all Defendants on Count Seven. for the reasons stated above,
   Defendants County of Hudson, the Department of Corrections, and Oscar Aviles cannot
   be held liable under § 1983 for violation of 1$ U.S.C. § 251 1(1)(a) or 2520.
   Consequently, summary judgment is GRANTED as to those Defendants on Count Seven
   in full. Plaintiffs assertion of evidence sufficient to preclude summary judgment in favor
   of Defendant Eadv on Counts One, Two, and Three, precludes summary judgment as to
   Count Seven. As noted above, Defendant Eady argues that: (1) Plaintiff testified that he
   had not heard his voice on any recording made by Eady, ECF No. 129-5 at 196; (2)
   Defendant Eady testified that he never recorded a call made by Plaintiff at his deposition,
   ECF No. 115-15 at 30; and (3) although Plaintiff possesses all of the calls recorded by
   Eady, Plaintiff has not identified his voice on any of those calls. These facts create a
   genuine issue of material fact as to whether Plaintiff Ocasio was recorded by Defendant
   Eady in violation of the federal and state wiretapping statutes. The Court DENIES
   Plaintiff Ocasio’s and Defendant Eady’s motions for summary judgment as to Count
   Seven.
       B. Count five: Claims Related to Privacy Rights
            Plaintiff Ocasio contends that the alleged interception of his phone calls violated
    his fourth Amendment rights, giving rise to a cause of action under § 1983. Section
    1 983 states, “Every person who, under color of any statute, ordinance, regulation,
    custom, or usage...subjects, or causes to be subjected, any citizen ...or any other
    person...to the deprivation of any rights, privileges, or imnmnities secured by the
    Constitution and laws, will be liable to the party injured.” 42 U.S.C. § 1983.
            Defendant Eady argues that he did not act under color of’ state law when he
    allegedly recorded Plaintiffs conversations. Plaintiff states that “[al person acts under
    color of state law if he or she had some measure of’ control or authority over the
    Plaintiff.” ECF No. 129 at 12-13. This is an incomplete. “Action under color of’ state

                                                  6
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 7 of 10 PageID: 3336




   law requires that one liable under § 1983 have exercised power possessed by virtue of
   state law and made possible only because the wrongdoer is clothed with the authority of
   state law.” Harvey v. Plains TWp. Police Dep ‘t., 635 F.3d 606, 609 (3d Cir. 2011)
   (internal quotation omitted). “Whether a police officer is acting under color of state law
   turns on the nature and circumstances of the officer’s conduct and the relationship of that
   conduct to the performance of his official duties.” Martinez v. Colon, 54 F.3d 980. 986
   (1st Cir.). The Court agrees that, as to the Fourth Amendment privacy claim against
   Defendant Eady only, Eady did not act “under color of state law.’ Unlike those cases
   where off duty state officers arrest individuals, identify themselves as police officers.
   utilize police cars, utilize state issued weapons, or otherwise use the means uniquely
   inherent to the authority vested in them to violate individuals’ civil rights, here.
   Defendant Eady is alleged to have used a private website called “Evil Operator” to record
   Ocasio’s phone conversations from his private phone. Plaintiff concedes these facts. See
   ECF No. 115-3 at 16. The Court finds that there is an insufficient nexus between Eady’s
   alleged wrongdoing and the performance of his official duties. The Court therefore
   GRANTS all Defendants’ motions for summary judgment and DENIES PlaintifPs
   motion for summary judgment as to Count Five.6
        C. Counts Six and Eight: Claims Related to First Amendment Freedom of
            Speech, Rights to Associate, and Rights to Unionize
            In Counts Six and Eight, Plaintiff contends that Defendants’ actions surrounding.
    but different from, Defendant Eady’s alleged phone recordings violated his First
    Amendment Free Speech rights, his First Amendment Freedom of Association rights, and
    state law rights to unionize, giving rise to a cause of action under § 1983. These claims
    are premised on the contention that Defendants retaliated against him because of his
    association with the union and his role as its president. All of the remaining parties to
    this case request that the Court grant summary judgment as to these claims in their favor.
    The Court declines to do so.
                   1. Whether Defendant Eady Acted Under Color ofState Law
           Defendant Eady reasserts his argument that he did not act under color oI’state law.
    In the context of Plaintiffs retaliatory association allegations. the Court rejects that the
    notion that Eady did not utilize his authority as a state official. As Deputy Director,
    Eady’s responsibilities included manage relations with the union, overseeing the
    disciplinary process for colTections officers within the facility, and representing
    management during negotiations with the union. Plaintiffs allegations that Defendant
    Eady took specific actions pursuant to his responsibilities to retaliate against him require
    this Court to find that Eady qualifies as one acting under state law pursuant to § 1983.

    6
           Because the Court concludes that Defendant Eady’s conduct alleged to violate Plaintiffs
    Fourth Amendment rights did not occur under color of state law, it consequently does not
    “implements or executes a policy statement, ordinance, regulation, or decision officially adopted
    and promulgated by that body’ officers.” Monelt V. Dep ‘t ofSoc. Sen’s. of City qiNew York, 436
    U.S. 658, 690 (1978).
                                                    7
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 8 of 10 PageID: 3337




                  2. Whether a Genuine Jssue of Material facts Exists as to Plaintiffs Free
                     Speech and freedom ofAssociation Retaliatory Ctaiins
           The First Amendment’s freedom of association clause protects the rights of
   associations such as unions to advocate on behalf of their members.7 Smith v. Arkansas
   State Highway Employees, Local 1315, 441 U.S. 463, 464 (1979). As such, the
   government is prohibited from “imposing sanctions for the expression of particular views
   it opposes.” Id. at 465. To prevail on a § 1983 First Amendment retaliation claim, the
   plaintiff must prove that (1) he engaged in “constitutionally protected conduct.” (2) the
   defendant engaged in “retaliatory action sufficient to deter a person of ordinary firmness
   from exercising his constitutional rights,” and (3) “a causal link [existedi between the
   constitutionally protected conduct and the retaliatory action.” Thomas v. Indep. Twp., 463
   F.3d 285. 296 (3d Cir. 2006) (citation omitted). The Third Circuit recently determined
   that membership in a union is per se protected conduct for the purposes of Plaintiffs
   First Amendment retaliation claim. See Palardy v. Township of Mi/burn, 906 F.3d 76
   (2018) (“[Plaintiffs] union membership is worthy of constitutional protection.”). “[Amy
   retaliatory conduct sufficient to deter a person of ordinary firmness from exercising his
   First Amendment rights is actionable under § 1983. Suppan v. Dadonna, 203 F. 3d 228,
   235 (3d Cir. 2000) (internal quotations omitted).
            Plaintiff proffers substantial evidence that Defendant Eady’s actions were meant to
    retaliate against Plaintiff because of his affiliation with the union, including, among
    others: (1) Eady’s phone call from August 3, 2012 with the FBI’s confidential informant
    about bankrupting the union by way of a frivolous lawsuit; (2) evidence suggesting that
    Eady’s revocation of Plaintiff full union release time was to interfere with his ability to
    advocate for the union; (3) requiring Plaintifito seek approval from Eady to conduct an
    union activity; and (4) Eady’s suggestion that Plaintiff be disciplined for participating in
    an interview published in a corrections publication. In support of its own summary
    judgment motion, Defendants proffer their own evidence, including, among others: (1)
    evidence that the abolition of full union release time was a policy decision reached after
    the issuance of a report from the Commission of Investigation finding it costly; (2)
    evidence that Ocasio was not promoted as a result because of lack-of-merit; and (3)
    evidence that Plaintiff’ was not docked pay for attending union meetings.
           Viewing these facts in the light most favorable to the Defendants in assessing
    Plaintiffs motion, and separately viewing these facts most favorably to Plaintiff in
    assessing Defendants’ motions, the Court finds that genuine isscies of material fact
    preclude summary judgment in favor of any parties.


            This Court’s analysis of the New Jersey Constitution’s Free Speech Clause is identical to
    its analysis of federal First Amendment rights. Patardv v. Twp. Of Mitthtu’n. 906 F.3d 76, 80 (3d
    Cii’. 201$) (The New Jet’sey Constitution’s Free Speech Clause at Article 1. Paragraph 6 is
    “generally interpreted as co—extensive with the First Amendment.”).

                                                    8
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 9 of 10 PageID: 3338




                 3. Whether the Hudson County Defendants Can Be Held Licthle Pursuant
                    to Monett
           Plaintifi seeks to premise liability as to Defendants Aviles, the County of hudson.
   the Department of Corrections on the grounds that Eady’s conduct implements an official
   policy or custom. Monell. 436 U.S. at 690. An individuaPs conduct implements official
   policy or practice under several types of circumstances, including when (1) the individual
   acted pursuant to a formal government policy or a standard operating procedure long
   accepted within the govet-nrnent entity; (2) the individual himself has final policy-making
   authority such that his conduct represents official policy; or (3) a final policy-maker
   renders the individual’s conduct official for liability purposes by having delegated to him
   authority to act or speak for the government, or by ratij5dng the condttct or speech after it
   has occurred. Hill v. Borough of Kzttztown, 455 f.3d 225, 245 (3d Cit. 2006). The
   parties agree that Defendant Aviles is the individual with final policy-making authority
   for the purposes of the County Defendants’ Moneil liability in this matter. ECF No. 96.
           Plaintiff mainly seek to prove the existence of a policy or custom by showing that
   the policymaking official. Aviles, was aware of a subordinate’s unconstitutional actions,
   here, Eady’s. and consciously chose to ignore them, effectively ratifying the actions. See,
   e.g., Amnesty Am. v. Town of W Hartford, 361 F.3d 113, 126 (2d Cit. 2004); Soi-lucco v.
   New York City Police Dep’t, 971 F.2d 864, 870-71 (2d Cit. 1992) (stating that municipal
   liability lies where the subordinate’s misconduct is so manifest as to imply the
   constructive acquiescence of senior policy-making officials”).             Plaintiff asserts
   substantial evidence that is consistent with his theory that  after Ocasio’s claim notice in
   August 2012 and the FBI search warrant in 2013, “Aviles took no action against Eady,
   allowed him to remain engaged in union-related issues on behalf of management.
   including on several occasions forwarding emails to Eady to ensure that he was still in
   the loop, and lied about Eady still being directly involved with PBA 109.” ECF No. 115-
   3 at 1 9-20. Defendant Aviles denies that he took no action with regard to Eady’s
   allegedly unconstitutional actions and cites to, among other things, four attempts by
   Hudson County to retrieve additional information regarding Plaintiffs August 2012
   Claims Notice. ECF 127 at 8. Genuine issues of material fact preclude summary
   judgment in favor of any of the parties as to the P1aintifts Monell claim.
                  4.   Whether Defendant Avites is Entitled to Qualified Jinmunth’
            Defendant Aviles argues that he is entitled to qualified immunity. “[G]overnment
    officials performing discretionary functions generally are granted a qualified immunity
    and are ‘shielded from liability for civil damages insofar as their conduct does not violate
    clearly established statutory or constitutional rights of which a reasonable person should
    have known.” Wilson v. Layne, 526 U.S. 603, 609 (1999) (quoting Harlow v.
    Fitzgerald, 457 U.S. 800, 818 (1982)). “A court evaluating a claim of qualified
    immunity must first determine whether the plaintiff has alleged the deprivation of an
    actual constitutional right at all, and if so, proceed to determine whether that right was
    clearly established at the time of the alleged violation.’ Id. For the reasons stated above.

                                                 9
Case 2:14-cv-00811-WJM-MF Document 140 Filed 05/26/20 Page 10 of 10 PageID: 3339




    there is a genuine issue of material fact as to whether Plaintiffs constitutional rights were
    violated.
          For the above stated reasons, all parties’ motions for summary judgment as to
    Counts Six and Eight are DENIED.
          D. Count Ten: Claims Related to Employment Rights
            In Count Ten, Plaintiff alleges retaliation in violation of the New Jersey Law
    Against Discrimination, (“LAD”) N.J.S.A. 1 0:5-12. All Defendants move for summary
    judgment as to Count Ten. To establish a LAD claim, plaintifT must demonstrate that: (I)
    he engaged in a protected activity known by the county; (2) he suffered an adverse
    employment action; and (3) his participation in the protected activity caused the
    retaliation. Craig v. Suburban Cablevision, Inc., 140 N.J. 623, 629-30 (1995). Plaintiff
    argues that he made a complaint on behalf of a female corrections officer of sexual
    harassment against her by a superior officer, and thereafter suffered retaliation. In order
    to make a retaliation claim under the LAD, a plaintiff must establish that a prohibited
    criteria “played a i-ole in the decision making process and that it had a determinative
    influence on the outcome of the process.” Greenberg v. Camden Cty. Vocation and Tee/i.
    Schools, 310 N.J. Super. 189, 198 (App. Div. 1998). The Court concludes that Plaintiff
    has raised insufficient evidence to show that Plaintiffs complaint had a determinative
    influence in the outcome of a decisionmaking process. Specifically, Plaintiff cites to his
    complaint raising the sexual harassment complaint but points to no other evidence
    showing that the complaint played any specific role in a decisionmkaing process. See
    ECF No. 129 at 19-20. Defendants’ meets their burden on summary judgment by
    pointing to an absence of evidence supporting an essential element as to which the non-
    moving party will bear the burden of proof at trial, and the Plaintiff fails to set forth any
    specific facts showing that there is a genuine issue for trial. Defendants’ motions are
    GRANTED as to Count ten.
    IV.      CONCLUSION
            For the reasons set forth above: Summary judgment is GRANTED as to Counts
    One, Two, and Three in favor the County of Hudson, the hudson County Department of
    Corrections, and Defendant Aviles, and summary judgment is DENIED as to I)efendant
    Eady as to these counts; summary judgment is GRANTED as to Count Five in favor of
    all Defendants and DENIED as to Plaintiff; summary judgment is GRANTED as to
    Count Seven as to Defendants County of hudson, the Department of Corrections, and
    Oscar Aviles and DENIED as to Plaintiff and Defendant Eady; summary judgment is
    GRANTED in favor of all Defendants as to Count Ten; summary judgment is DENIED
    as to the remainder of claims. An appropriate order follows.




                                                        ILt          J. MARTINI, U.S.D.J.
